Citation Nr: 0312354	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied the 
veteran's claim for a rating in excess of 20 percent for 
service connected low back disorder.

(Parenthetically, while the veteran also appealed the March 
1998 rating decision that denied his application to reopen a 
claim for hepatitis and for a rating in excess of 30 percent 
for PTSD, these issues were addressed by the Board in a May 
2002 decision and are no longer in appellate status.)


REMAND

The veteran contends, in substance, that his service connected 
back disorder has become worse over time, manifested by both 
increased pain and limitation of motion, and therefore entitles 
him to an higher disability rating.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" or 
"Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminates the requirement that a claimant submit evidence of a 
well-grounded claim, provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by the 
claimant and which, part, if any VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).

Notably, in May 2002, the Board undertook additional 
development with respect to the issue currently on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  In 
connection with this development, the Board obtained and 
associated with the claims file records pertaining to VA and 
private treatment of the veteran.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has obtained 
additional VA medical examination reports and records, in light 
of the Federal Circuits' decision, the case must be remanded.

In addition, a review of the record on appeal shows that, in 
January 2003, the veteran notified VA, for the first time, that 
he was applying for SSA disability.  In May 2003, the veteran 
also notified the Board that he received regular treatment, 
including physical therapy, at the Highland Drive VA medical 
center.  At that time, he also notified the Board that, while 
the Board notified him that information requests were mailed to 
a "Dr. McCollum", "Sprague Physical Therapy", and "SCI 
Greensburg" (State Correctional Institution Camphill), neither 
of the above parties received the Board's information requests.  
Moreover, a review of the record on appeal shows that, while 
the Board attempted on a number of occasions to obtain a copy 
of the veteran's medical records from the facilities at which 
he was incarcerated, no records were received from these 
facilities.  Therefore, on remand, after verifying the 
addresses and obtaining the necessary authorizations, the RO is 
asked to undertake reasonable efforts to obtain and associate 
with the record all records of the veteran on file with all of 
the above facilities.

Finally, the Board notes that a review of the record on appeal 
shows that, historically, the veteran's service connected back 
disorder has been rated as 20 percent disabling under 
Diagnostic Codes 5295 (lumbosacral strain) and 5292 (limitation 
of motion of the lumbar spine).  It is well to observe that in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
evaluating musculoskeletal disorders on the basis of limitation 
of motion, consideration must be given to the functional loss 
due pain, weakness, incoordination, etc.  As such, a review of 
the record does not indicate that the veteran has been provided 
with a VA examination that has taken in consideration the 
DeLuca requirements.

In view of the above, this matter is REMANDED to the RO for the 
following action:

1.  The RO is asked to contact the 
veteran and request that he identify, by 
name, address, and approximates 
(beginning and ending) dates of all VA 
and non-VA health care providers that 
have treated him for his service-
connected low back disorder, including 
the Highland Drive VA medical center, 
"Dr. McCollum", "Sprague Physical 
Therapy", and "SCI Greensburg."  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations and correct mailing 
addresses, should be enlisted, as needed.  
If any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO is asked to obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  After associating with the claims 
file all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for 
the purpose of identifying the current 
severity of the service-connected back 
disorder.  Send the claims folder to the 
examiner for review.  All diagnostic 
studies, including range of motion 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should review the claims folder 
and render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  In 
addition, the physician should state 
whether, and to what extent, if any, the 
veteran experiences functional loss due 
to painful motion or weakness, and/or any 
of the other symptoms noted above with 
repeated use of the low back and during 
flare-up of the low back symptoms.  To 
the extent possible, the physician should 
express such functional loss in terms of 
degrees of limited motion, or weakness in 
the low back.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the claim for an increased 
rating in excess of 20 percent for a low 
back disorder and should consider the 
additional evidence that has been added 
to record since the September 2000 
Supplemental Statement of the Case.  In 
doing so, the RO is asked to consider the 
requirements set forth in DeLuca, supra.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must address the 
issue of an RO must contain notice of all 
relevant actions taken on this claim, to 
include all pertinent evidence, and the 
applicable law and regulations pertinent 
governing an increased rating for this 
disability in question.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

